In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-13-00036-CV



       CARLOS A. ARMENTA, TDCJ #743688, Appellant

                              V.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL., Appellees



            On Appeal from the 202nd District Court
                    Bowie County, Texas
                Trial Court No. 09C1296-202




          Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Carlos A. Armenta, appellant, has filed a motion to dismiss his appeal pursuant to Rule

42.1(a)(1) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.1(a)(1). The

motion is signed by the appellant, who is representing himself.

       We grant the appellant’s motion and dismiss the appeal.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       August 15, 2013
Date Decided:         August 16, 2013




                                                2